254 S.W.3d 181 (2008)
Laura FUGATE, Appellant,
v.
Michael FUGATE, Respondent.
No. ED 89702.
Missouri Court of Appeals, Eastern District, Division Four.
April 8, 2008.
Motion for Rehearing and/or Transfer Denied May 15, 2008.
Application for Transfer Denied June 24, 2008.
Jason D. Dodson, St. Louis, MO, for Appellant.
Michael A. Gross, Joseph F. Yeckel, Donald K. Gerard, St. Louis, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 15, 2008.

ORDER
PER CURIAM.
Laura Fugate (hereinafter, "Wife") appeals from the trial court's judgment dissolving her marriage to Michael Fugate (hereinafter, "Husband"). Wife raises two points on appeal, challenging the propriety of the trial court's actions with respect to an after-trial motion and the denial of Wife's motion seeking to recuse the trial judge. Wife does not challenge the merits of the underlying judgment.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal and find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).